DETAILED ACTION
This action is in response to Application No. 17/276,828 originally filed 03/17/2021. The amendment presented on 05/30/2022 which provides amendments to claims 1, 8, 12, 14, 22, and 23 is hereby acknowledged. Currently Claims 1, 4-9, 12, 14, 17, and 21-23.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/30/2022, with respect to Claims 1, 4-9, 12, 14, 17, and 21-23 have been fully considered and are persuasive.  The final rejection of 03/21/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1, 8, and 14 are allowed.
	Further depending claims 4-7, 9, 12, 17, and 21-23 are allowable based on their dependence from an allowable base claim.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record, namely, Bai et al. U.S. Patent Application Publication No. 2019/0073971 A1 and Chen U.S. Patent Application Publication No. 2018/0059458 A1, Lin et al. U.S. Patent Application Publication No. 2016/0275899 A1, and Lee U.S. Patent Application Publication No. 2006/0087696 A1, or other art of record does not appear to fairly suggest either alone or in combination the similarly recited feature in each of the independent claims “dividing a common electrode layer of the display panel into at least one region; applying a respective initial voltage to each of the at least one region of the common electrode layer, and measuring the respective initial voltages of the at least one region, wherein the initial voltage is a common voltage and the common voltage of each of the at least one region of the common electrode layer is independently controlled; comparing a first deviation value of each of the respective common voltages of the at least one region shifting from a preset voltage against a preset deviation value, wherein the preset voltage is a voltage of the common electrode layer when the display panel normally displays; when the first deviation value is larger than the preset deviation value, taking the region corresponding to the first deviation value as a color shift region; adjusting the common voltage of the color shift region to be equal to the preset voltage; determining a gray-scale compensation value based on a sub-pixel voltage corresponding to each sub-pixel in the color shift region and the preset voltage; and compensating a data voltage of each sub-pixel in the color shift region according to the respective gray-scale compensation value; wherein the determining a gray-scale compensation value according to the sub-pixel voltage corresponding to each of the sub-pixels in the color shift region and the preset voltage comprises: calculating a second deviation value of the sub-pixel voltage corresponding to each sub-pixel in the color deviation region from the preset voltage; obtaining a gray-scale compensation table comprising a mapping relation between the second deviation value and the gray-scale compensation value; and obtaining the gray-scale compensation value according to the second deviation value”. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626